Citation Nr: 0034068	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Thomas B. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to March 
1977.  

This case came to the Board of Veterans' Appeals (Board) from 
a November 1993 RO decision that in part denied service 
connection for degenerative joint disease of the thoracic 
spine (later described as the thoracolumbar spine).  In that 
decision the RO also granted service connection and a 
noncompensable rating for residuals of a laceration of the 
mid-back; the RO subsequently assigned a higher rating of 40 
percent for this condition; and the veteran appealed for an 
increased rating for the condition.  The Board remanded the 
case in March 1997.  In an August 1998 decision, the Board 
denied the claims for service connection for degenerative 
joint disease of the thoracolumbar spine and for an increased 
rating for residuals of a laceration of the mid-back.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2000 
order, the Court vacated and remanded the Board decision as 
to the issue of service connection for degenerative joint 
disease of the thoracolumbar spine.  The Court noted that the 
appeal for an increased rating for residuals of a laceration 
of the mid-back was abandoned.  Thus the only issue now 
before the Board is service connection for degenerative joint 
disease of the thoracolumbar spine.

In August 2000, the Board obtained a medical expert opinion 
on the issue of service connection for degenerative joint 
disease of the thoracolumbar spine.  A copy of that opinion 
was provided to the veteran and his representative, and they 
were given an opportunity to submit additional evidence and 
argument.  





FINDING OF FACT

Degenerative joint disease of the thoracolumbar spine was not 
present during or for many years after service, was not 
caused by any incident of service, and was not caused or 
worsened by service-connected residuals of a mid-back 
laceration.


CONCLUSION OF LAW

Degenerative joint disease of the thoracolumbar spine was not 
incurred in or aggravated by service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1101,1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
August 1970 to March 1977.  During service he fell off a 
ladder in July 1976 and struck his upper and mid-thoracic 
spine on a piece of metal.  He complained of pain in the mid-
back and was concerned that he had sustained a fracture.  A 
contusion of the T3-T4 area of the upper back was diagnosed.  
On October 28, 1976, he was stabbed in the back, sustaining 
an 18-centimeter linear laceration across the mid-back and a 
2-centimeter puncture wound below the tip of the left 
scapula.  The wound was sutured, and he returned to full duty 
three days after the stabbing.  On the March 1977 service 
separation examination, the spine and other musculoskeletal 
findings were normal.  A scar across the mid-back area was 
noted.

In April 1991, the veteran sought treatment at a VA medical 
facility for a lump on his back of two to three weeks 
duration.  A history of a healed scar was given.  Back pain 
and musculoskeletal pain were diagnosed.  In June 1993, he 
complained of right flank pain of two months duration.  The 
diagnoses were musculoskeletal pain and a urinary tract 
infection.  VA outpatient records further show he complained 
of back pain in July 1993; X-rays showed degenerative joint 
disease with anterior and lateral spurring of the mid-
thoracic spine.  The diagnosis was degenerative joint disease 
of the thoracic spine.

In July 1993 the veteran applied for service connection for 
residuals of the service stab wound of the back and stated 
that the injury caused arthritis.  He said he received 
treatment for his back at a VA medical facility since 1984.  
(A subsequent search for such medical records yielded records 
only from 1991.)

In September 1993 the veteran continued to complain of pain 
in the thoracic spine at the area of the 1976 stab wound.  
The diagnosis was degenerative joint disease of the thoracic 
spine.

In November 1993, the RO established service connection for 
residuals of a laceration of the mid-back.  The RO denied 
service connection for degenerative joint disease of the 
thoracic spine (later described as the thoracolumbar spine).

At a February 1994 VA outpatient visit, the veteran stated 
that back pain occasionally radiated down his right leg.  It 
was noted that recently he had been diagnosed as having 
degenerative joint disease.  A superficial scar of the upper 
lumbar area was also noted.  The impression was degenerative 
joint disease with left gluteal strain.  Private medical 
records show that in March 1994 the veteran gave a history of 
being stabbed in the back 15 years ago and having had back 
pain for 12 years.  According to another March 1994 record, 
he complained of intermittent back pain for 12 years.  Back 
pain secondary to paresthesias was diagnosed.  At a May 1994 
VA clinic visit, he said his back pain started about 2 years 
after the stabbing.  A June 1994 VA treatment record shows an 
impression of pain secondary to a herniated nucleus pulposus 
versus scarring or combination.  

A private hospital note from June 1994 indicates that the 
veteran complained of chronic pain over the stab wound since 
the incident occurred.  The veteran stated he was unable to 
work due to the pain.  Pain over the area of the spine 
underlying the stab wound was noted.  There was no deformity 
or atrophy.  The assessment was chronic pain possibly 
secondary to a slash injury.  A private hospital note from 
July 1994 recites that the veteran stated his pain was 
constant, localized to the area of the scar, and was not 
accompanied by any radiation, weakness or numbness.  Physical 
examination noted that strength was 5/5, bilaterally.  X-rays 
showed mild degenerative joint disease of the lumbar spine at 
L5-S1.  The assessment was degenerative joint disease of the 
lumbar spine.  The veteran was to have been scheduled for 
lumbar vertebral facet joint injection to alleviate his pain.  
At an August 1994 private outpatient visit, it was noted 
there was tenderness in the area overlying L1-L2.  It was 
noted that the radiologist who was to give the veteran a 
lumbar vertebral facet injection decided against it because 
the veteran's pain was not in the area of the vertebra but in 
the scar.

In a September 1994 statement, a friend of the veteran 
reported that the veteran was unable to work due to a back 
injury in the Marines.  In subsequent supporting lay 
statements, the acquaintance reported he had had known the 
veteran for 10 to 15 years and otherwise supported the 
veteran in his claim.  The veteran's friend has submitted 
additional supporting lay statements and testified at an RO 
hearing in July 1996.

During an October 1994 VA examination, the veteran stated 
that he had not been able to work the past two years due to 
pain stemming from his stab wound which cut into his spine 
and may have punctured a lung.  Examination found discomfort 
when the veteran's scar was touched.  Post-traumatic 
myofascial pain syndrome of the mid-back was diagnosed.  X- 
rays of the thoracic spine noted a mild scoliosis, moderately 
exaggerated thoracic kyphosis, and hypertrophic degenerative 
changes at multiple levels in the mid and lower thoracic 
regions.  A mental/neurological examination found no 
psychiatric or neurological condition.

VA treatment records from November 1994 show an impression of 
chronic pain secondary to a slash injury and degenerative 
joint disease of the lumbar spine.  A CT scan of the lumbar 
spine showed degenerative changes.

January 1995 outpatient records show that the veteran 
complained of pain localized over the T12 area.  A March 1995 
a bone scan noted findings which might represent a 
degenerative, traumatic, or infectious process at T12.  The 
file contains numerous later outpatient records concerning 
back complaints.  X-rays of the spine in July 1995 showed 
degenerative changes at the thoracolumbar junction (T12-L1) 
and in the lower lumbar spine (L4-L5-S1).

In a July 1995 statement, another acquaintance of the veteran 
reported that he had known the veteran for 10-15 years.  He 
said the veteran had been a good worker despite a back injury 
that occurred in service.  

A VA clinical note dated in February 1996, indicates that an 
X-ray revealed degenerative osteoarthritis of the T12-L1 
level.  Physical examination noted a scar, with accompanying 
tenderness and pain.  Back pain and degenerative 
osteoarthritis were diagnosed.  In March 1996 the veteran 
received an epidural steroid injection at the L2-L3 level.

William T. Mason, M.D. afforded the veteran a disability 
determination examination for the Social Security 
Administration (SSA) in May 1996.  The report noted the 
veteran had significant problems with his back since a 1976 
knife injury to his back.  He was also noted to have had a 
laceration of the left arm.  The veteran had been unable to 
work for three years.  He was noted to have a learning 
disability, history of drug overdoses, and there was a 
question of whether he tried to commit suicide in 1995.  The 
veteran was unable to heel/toe walk or squat secondary to 
gross weakness in his legs.  He was unable to tandem walk 
because of poor balance.  The range of motion of the lumbar 
spine was 20 degrees flexion, no significant extension, no 
significant right lateral bending, and 5 degrees left lateral 
bending.  No atrophy in either of his limbs was noted.  
Lumbosacral spine X-rays revealed a mild scoliosis, which the 
examiner believed indicative of a muscle-nerve injury or 
muscle spasm.  Arthritic changes in the lumbosacral spine 
were noted.  Osteoporosis, an unusual condition for a man of 
the veteran's age according to the examiner, was noted in the 
lumbosacral spine as well as the ribs.  The examiner stated 
that he believed that the veteran had a significant problem 
and combined with his psychological problems was 
unemployable.

Records from the SSA show the veteran was awarded disability 
benefits by that agency in June 1996, effective from October 
1995.  The primary diagnosis considered by the SSA was 
osteoarthrosis and allied disorders; the secondary diagnosis 
was disorders of the muscle, ligament, and fascia.

In a July 1996 letter, a private chiropractor, William G. 
Davis, D. C., noted that the veteran came to see him that 
month with a complaint of severe constant thoracolumbar pain 
in the area of T12-L1 continuously since the 1976 wound.  The 
chiropractor noted that a 1995 Gallium study showed increased 
uptake at the level of T12, which was representative of a 
degenerative, traumatic, or destructive process.   He 
concluded that the injury to the veteran's musculature and 
ligaments from the stabbing injury caused the degenerative 
changes in changes at the T11 to L1 level area.  The letter 
from Dr. Davis does not indicate that he treated the veteran 
or saw him on any other occasion than on the date he wrote 
the letter supporting the claim for service connection for 
the degenerative joint disease of the thoracolumbar spine.

Approximately one week after he saw Dr. Davis, the veteran 
testified at a July 1996 hearing at the RO.  He said that he 
was slashed with a straight razor across the back, striking 
the spine, in service in 1976.  He stated that he had severe 
constant pain underlying the scar.  He related that he first 
sought treatment for this condition in 1982 at a VA medical 
facility, but that from 1982 to 1991 physicians believed he 
merely pulled a muscle while working in construction.  
However, the veteran asserted, in 1993 a VA physician noticed 
his stab-wound scar and found degenerative joint disease at 
the exact site underlying the scar in the thoracolumbar 
junction.  The veteran asserted that his pursuit of service 
connection for degenerative joint disease of the 
thoracolumbar spine was further complicated because shortly 
thereafter he lost his balance frequently and fell on his 
tailbone, causing problems in the lumbosacral spine.  
Physicians mistakenly believed that this area was his only 
problem, according to the veteran.  The veteran's friend 
testified that the veteran's condition had deteriorated 
steadily and he had disability and pain due to his stab 
wound.

In an April 1997 statement, the veteran said that he first 
sought treatment for the residuals of his stab wound at a VA 
medical facility in 1982, but was unaware that he could 
received VA treatment prior to then.  He stated that he was 
treated at a VA medical facility four or five times from 1982 
to 1991.  He also stated he did not believe that he was X-
rayed during the first few visits, and he was told he had 
pulled a muscle or strained his back.

On an August 1997 VA orthopedic examination, the veteran 
stated he was hospitalized for two or three days in service 
for repair of a laceration from a straight razor during a 
robbery attempt in 1976.  He stated he remained on light duty 
for six months after the incident and was then discharged 
from service. The examiner was unable to provide additional 
comment regarding the veteran's disability except for the 
findings noted at the time of the examination.  The diagnoses 
were laceration of the mid-back and osteoarthritis of the 
lumbar and dorsal spine.

In a December 1997 addendum to the August 1997 VA 
examination, the examiner stated that the osteoarthritis of 
the dorsal and lumbar spine was probably related to the 
veteran's occupation and age rather than the laceration in 
1976.  In response to the RO's requests for additional 
comment, the examiner again stated in February 1998 that the 
osteoarthritis of the dorsal and lumbar spine was probably 
related to the veteran's occupation and age rather than 
related to the laceration in 1976.  He also stated that the 
muscle groups that would be involved are the multifidus and 
sacrospinalis to the left of the spine as well as the 
overlying lumbodorsal fascia.  He also stated that he was 
unable to determine whether there was any significant muscle 
damage or impairment and he opined that the veteran's 
limitation of motion was secondary to the osteoarthritic 
condition.

In an April 1998 letter, the veteran stated that his pain and 
degenerative joint disease has always been at the 
thoracolumbar junction, the site of his stab wound; however, 
he injured his tailbone about four years previously.  He 
essentially claimed he should not be denied service 
connection for degenerative joint disease of the 
thoracolumbar spine (caused by the in-service stabbing) just 
because he also has degenerative joint disease of the 
lumbosacral spine (caused by a post-service event).

A private clinical note from Dr. Shih Yiu-Fei, dated in May 
1998, is of record.  The veteran complained of pain since a 
cut injury in 1976, and right inner thigh pain.  Physical 
examination noted a scar across the T12-L1 vertebral level, 
range of motion to be very limited, and spinal fasciitis.  
Degenerative arthritis was diagnosed.

In August 2000 the Board requested a medical expert opinion 
from the VA's Veterans Health Administration as to the issue 
of service connection for degenerative joint disease of the 
thoracolumbar spine claimed as secondary to a stab wound of 
the mid-back.  In response, an August 2000 memorandum was 
received from Alejandro Posada, M.D., an orthopedic 
specialist of the VAMC in Miami, Florida.  The following 
opinion as to the etiology of the veteran's degenerative 
joint disease of the thoracolumbar spine was rendered:

After reviewing the medical record on this patient, in 
my opinion the patients thoracolumbar osteoarthritis 
(degenerative joint disease) is most likely caused by a 
combination of genetic predisposition, age and 
occupation. Degenerative joint disease of the spine is a 
condition that affects the articulations between the 
different vertebra.  The etiology of this condition is 
considered a consequence of aging.  Not all people 
develop arthritis of their back and this may be due to 
the fact that some people are more predisposed to 
osteoarthritis than others.  Repetitive heavy lifting 
and occupations where there is vibration such as driving 
may also contribute to this process.

In response to the specific question as to the likelihood 
that the laceration of the mid-back in 1976, or any residuals 
of that wound, caused or contributed to the current 
degenerative joint disease of the thoracolumbar spine, the VA 
orthopedic specialist responded:

I have reviewed the medical record and in my opinion the 
laceration sustained to the mid-back did not cause or 
contribute to the current degenerative process of the 
thoracolumbar spine.

II.  Analysis

The veteran claims service connecton for degenerative joint 
disease of the thoracolumbar spine.  The VA has made all 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim, including securing an 
expert medical opinion after the Court decision.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for arthritis will be rebuttably presumed 
if it is manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected disorder.  38 
C.F.R. § 3.310.  Secondary service connection includes 
instances in which a service-connected disability has 
aggravated another condition.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The veteran is service connected for residuals of a 
laceration wound of the mid-back which he sustained during 
his 1970-1977 active duty.  Arthritis of the thoracolumbar 
spine was not shown in service, but was first noted in 1993, 
more than 15 years after military service.

Statements and testimony of the veteran and his friends, that 
he suffers from degenerative joint disease of the back due to 
his in-service stabbing, are not competent evidence since 
they are laymen.  Laymen have no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Medical opinions of record regarding the etiology of the 
degenerative arthritis of the veteran's thoracolumbar spine 
are conflicting.  A private chiropractor in 1996 said the 
condition was due to the in-service stabbing injury.  
However, a VA doctor who performed a VA examination in 1997 
(and gave subsequent addenda to his report) opined that the 
veteran's back arthritis was probably due to his age and 
occupation rather than his stab wound.  The Court decision in 
this case noted the conflicting medical opinions.  The Board 
subsequently forwarded the case to a VA orthopedic specialist 
who reviewed the veteran's claims file and concluded, in a 
2000 opinion, that the laceration of the mid-back did not 
cause or contribute to the veteran's current degenerative 
process of the thoracolumbar spine.  The VA medical 
specialist discussed the etiology of degenerative joint 
disease in arriving at his opinion.  

The opinions of two VA medical doctors, both orthopedic 
specialists, outweigh that of the private chiropractor.  Both 
VA doctors reviewed the veteran's claims file, whereas it is 
not apparent that the veteran's private chiropractor did.  
The chiropractor stated that the injury to the veteran's 
musculature and ligaments from the stabbing injury caused the 
degenerative changes, yet it is not shown that he reviewed 
the treatment records at the time of the initial stabbing, 
nor did he otherwise indicate or identify medical evidence 
(beyond a scar and tenderness) of muscle and ligament damage 
which formed the basis for his conclusion.  Furthermore, the 
chiropractor noted that the veteran reported that he had had 
severe constant thoracolumbar pain in the area of T12-L1 
continuously since the 1976 wound.  Such medical history is 
unsubstantiated.  There are no contemporaneous medical 
records to support the accuracy of the veteran's assertion as 
to this history.  In fact, when back pain was reported at a 
VA outpatient clinic in 1991, the veteran's complaints did 
not include a long history of back pain; rather, the symptoms 
then reported by the veteran related to a lump on the back 
that had only been present for 2 to 3 weeks.  The actual 
contemporaneous recording of a history of complaints of back 
pain in the area of the service-connected scar began in July 
1993, at the very same time the veteran first applied for 
service connection for degenerative joint disease of the 
thoracolumbar spine.  While it is not clear the extent to 
which such medical history formed some portion of the 
chiropractor's medical opinion, to the extent that it did it, 
the unsubstantiated nature of the factual premise of the 
chiropractor's opinion lessens its probative value.  Reonal 
v. Brown, 5 Vet.App. 458 (1993).

On the other hand, the opinions of two VA medical doctors, 
specialists in orthopedic medicine, are consistent with each 
other, consistent with the contemporaneous medical treatment 
records, and made by physicians with specialized training in 
the area in which they rendered opinions.  The Board finds 
these VA orthopedic medical opinions more persuasive than the 
opinion of the private chiropractor who apparently only 
supplied a requested medical opinion for which he was 
presumably compensated.  

The weight of the evidence demonstrates that thoracolumbar 
spine arthritis developed years after the veteran's active 
duty; it was not caused be any incident of service (including 
the stab wound of the mid-back); and it was not caused or 
worsened by the service-connected residuals of the laceration 
wound of the mid-back.  The requirements for direct, 
presumptive, or secondary service connection are not 
satisfied.  The preponderance of the evidence is against the 
claim.  Therefore the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for service connection for 
degenerative joint disease of the thoracolumbar spine must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
thoracolumbar spine is denied.

		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

